Root, J.
(dissenting) — I am unable to fully agree with the conclusion reached by the majority of the court. I think that appellant is entitled to relief in the matter of the Valentine script. This scrip was placed with respondents as additional security. Appellant was obliged to put it up as such collateral in order to prevent the foreclosure of the mortgage upon his real estate. He at length placed the last that he had of this scrip. According to the evidence, with the last scrip he had furnished the respondents with all the property he had in the world as security for this indebtedness; and he contends that the last deposit made was upon the understanding and agreement that the mortgage should not be foreclosed within a year from that time. Respondents claim that there was no such agreement and understanding. We think the condition and surrounding of the parties lend strong corroboration to the contention of the appellant in this particular. But respondent company begins this suit about five months after this last deposit of scrip was made, instead of waiting twelve months. After the decree of foreclosure had been entered, the bill of sale from appellant and the agreement to> resell by Longstreth were executed. The oral testimony as to the purchase and consideration of this transaction is flatly contradictory — appellant giving his version and Longstreth giving that of himself and the company. Their oral negotiations having terminated in the written bill of sale and written agreement for resale, it follows that these documents must constitute the *593best evidence of the intention of the parties. By an examination of said 'written agreement to resell, we find that it opens with the recital “for value received, I hereby agree to transfer ... on payment of $1.00; provided lots one [and the other mortgaged real estate] have been previously redeemed of the lien of the mortgage which we are foreclosing.” An examination of the 6th finding of fact made by the trial court shows that the court found that appellant made the bill of sale of the Valentine scrip “and in consideration thereof said Henry Longstreth, by an instrument in writing bearing same date agreed hr retransfer all of said certificate of Valentine scrip to said Jacob C. Mann provided the real property described in said mortgage had been previously redeemed from the lien of said mortgage;” but also found that no agreement of extension of the time for redeeming the real estate was made. Looking at these written instruments and the finding of the trial court (which respondents are not in a position to question) we are unable hr see any valid or valuable consideration for the bill of sale of this scrip made by appellant to Longstreth. The latter merely agreed to resell the scrip upon the doing by appellant of a certain act which would have entitled him to a return of this scrip regardless of any agreement. The value of this scrip is and was uncertain. It was shown to have cost appellant something over $100 per acre, and was at one time probably of the value of $150 per acre. At the time of the trial it was probably worth at least $20 an acre, and perhaps much more. Apr pellant claims that, at the time of the first deposit made, it was accepted by the respondent upon the basis of $100 per acre. Appellant claims that this scrip was worth $75,000 at the time of these deposits while respondents claim that it was not worth more than from $12,000 to $15,000. In view of the situation of these parties, having in mind the advantage which respondents had over appellant, I am not disposed to *594draw the lines closely against him. As the trust company, respondent, insists upon a strict compliance with its legal rights in the premises, it cannot complain if appellant is given the benefit of the same measure of construction. If the consideration for the bill of sale of this scrip and of the contract for resale was as contended for by respondents, it should have been expressed in those instruments. Instead of that, we find something entirely different. These two- instruments constitute one transaction; and the purpose and intention of the parties thereto must be gathered from the written language employed in the light of surrounding undisputed circumstances. Courts, and especially courts of equity, should not apply a rigid rule of construction in favor of one party and against the other under like conditions. ISTeither should the rigor of the law be visited with severity upon the helpless debtor and palliated in favor of the creditor in a case where, at best, the debtor suffers great hardship while the creditor reaps a rich and abundant harvest in addition to the recovery of its loan, interest and costs.
Viewing the transaction regarding this bill of sale and contract for resale with, the critical eye of the law or by the comprehensive vision of equity, I cannot find justification for the retention of this scrip by respondents. I think substantial justice would be done as between these parties if ap^ pellant receive the Valentine scrip which he deposited.
Dunbar, J., concurs with Hoot, J.